Citation Nr: 0836851	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-03 454	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire




THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with alcohol addiction.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD with alcohol addiction does not 
manifest occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships or more severe 
symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
with alcohol addiction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code (DC) 9411 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2006 and March 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in 
February 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the appellant was clearly not provided this more 
detailed notice, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the applicable diagnostic code to 
this claim does not contain a requirement for specific test 
results in order to grant an increased rating.  The 
diagnostic code requirements applicable to the claim in this 
appeal were specifically enumerated in the November 2006 
letter attached to the statement of the case.  The Board also 
finds that the veteran, who is a claims examiner at the 
Boston RO, through his answer to questions about employment 
and daily life posed by the January 2006 VA examiner, has 
demonstrated actual knowledge of all relevant VA laws and 
regulations.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As such, the Board finds that the 
appellant is not prejudiced based on this demonstrated actual 
knowledge.  Thus, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
notice error did not affect the essential fairness of the 
adjudication.

The notice requirements pertinent to the issue on appeal 
essentially have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In this case, the veteran has been assigned a 50 percent 
rating for his service-connected PTSD with alcohol addiction 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire




THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with alcohol addiction.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD with alcohol addiction does not 
manifest occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships or more severe 
symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
with alcohol addiction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code (DC) 9411 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2006 and March 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in 
February 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the appellant was clearly not provided this more 
detailed notice, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the applicable diagnostic code to 
this claim does not contain a requirement for specific test 
results in order to grant an increased rating.  The 
diagnostic code requirements applicable to the claim in this 
appeal were specifically enumerated in the November 2006 
letter attached to the statement of the case.  The Board also 
finds that the veteran, who is a claims examiner at the 
Boston RO, through his answer to questions about employment 
and daily life posed by the January 2006 VA examiner, has 
demonstrated actual knowledge of all relevant VA laws and 
regulations.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  As such, the Board finds that the 
appellant is not prejudiced based on this demonstrated actual 
knowledge.  Thus, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
notice error did not affect the essential fairness of the 
adjudication.

The notice requirements pertinent to the issue on appeal 
essentially have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In this case, the veteran has been assigned a 50 percent 
rating for his service-connected PTSD with alcohol addiction 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition (DSM-IV), which 
includes the GAF scale).

Factual Background and Analysis

A March 2005 VA medical record reflects an assessment of PTSD 
and alcohol abuse in early remission.  It was noted that the 
veteran took Remeron, 15 mg, once daily at bedtime.  The 
veteran stated that he had good results with Remeron and that 
he had experienced one bad dream.  He also revealed that 
April 1 was the anniversary of an attack on his base and that 
he had become more aware of the anniversary.  Despite the 
advent of the anniversary, he thought he was actually doing 
better.  At this time he had not had more than two glasses of 
wine on any given day for the past year.  He denied 
depression.  On mental status examination, the veteran 
appeared well-groomed and neatly dressed; his affect was 
normal in range, though mildly anxious; his mood was 
euthymic; his speech normal in rate, volume, and flow; his 
thought process was coherent; his insight and judgment were 
intact; and he was negative for suicidal and homicidal 
ideation.

The veteran underwent a VA examination in January 2006 by the 
same psychologist who had conducted his October 2002 VA 
examination.  The veteran complained of depression, obsessive 
thoughts, and occasional disturbed sleep.  He was also 
worried about alcohol addiction and expressed guilt about 
"not doing enough in Vietnam."  It was noted that the 
veteran had continued psychopharmacological treatment at a VA 
facility; that he was prescribed Nortriptyline, 15 mg at 
bedtime; and that the drug did not help when he had a really 
bad night and awoke at least four times.  He was married for 
32 years and his relationships with both his wife and with 
his two children were described as good.  It also was noted 
that the veteran was a claims examiner for the Boston VA 
Medical Center, that he did not have many friends at work, 
and that he had not had any legal problems since 2002.  (The 
Board notes that other information in the claims file shows 
that the veteran is a claims examiner at the Boston RO.)  He 
reported no lost time from work, except that he was late 
maybe once a month.  He had no friends, only cordial 
acquaintances.  While his hobbies included writing and 
reading, the veteran reported that he had more difficulty 
concentrating.  He also reported that his substance abuse had 
increased and that he was drinking one to one and half 
bottles of wine per day for the past six months.  He said 
that he drank more to feel better.  He also craved wine in 
the middle of the day.  

On mental status examination, it was noted that the veteran 
was one half hour late for the examination due to a 
snowstorm.  His behavior was tense and his mood was 
depressed.  His speech was slow, hesitant and monotonous.  
His affect was flat.  While there were no indications of 
depersonalization, there was evidence of derealization.  He 
denied hallucinations or illusions.  His thought process was 
rather circumstantial and tangential.  There were no 
obsessions or delusions noted.  He was currently preoccupied 
with his alcohol dependence.  He denied any suicidal or 
homicidal ideations.  He was oriented to all three spheres 
and was functioning in the high-average range of 
intelligence.  There was some mild impairment of attention 
and concentration related to reading.  Long-term memory 
appeared intact, and common sense reasoning and judgment and 
moral and ethical thinking were all within the normal range.  
At least half the time, the veteran was able to sleep six 
good hours a night with medication.  Otherwise, he awoke four 
times a night with obsessive thoughts and conversation or 
thought of things that he wished he could have done better in 
Vietnam or just in his daily life.  The veteran complained 
that his energy level was not too good and that he had been 
more irritable of late.  The veteran also admitted that he 
daily thought about stressful and emotional events in Vietnam 
and that he had daydreams wherein he began speaking with 
people who were with him in Vietnam or talking to himself.  
He would start feeling inadequate that he did not do enough 
for them and then he would feel depressed.  He also admitted 
that he had a chip on his shoulder because of his Vietnam 
experiences and that he was jealous of others who did not 
have to go because he got drafted and lost out on a more 
lucrative career.  He also conceded a negative outlook on 
life.  He also felt guilty that as a MP in a POW camp that he 
was not able to stop what he considered torture.  

The examiner diagnosed PTSD and alcohol dependence secondary 
to PTSD and assigned a GAF score of 55.  The examiner noted 
that the veteran's PTSD and alcohol dependence were now in 
the moderate range and the frequency of his symptoms was 
ongoing.  The examiner noted limited success with the 
veteran's psychopharmacological treatment, that the veteran 
was employed full-time but a loner, and that his social 
functioning was relatively poor as he had no friends.  
Alcohol addiction included hiding bottles of wine throughout 
the house.

In a signed written statement dated in March 2006, the 
veteran's wife of 33 years stated that his thoughts about his 
war experiences were truly obsessive.  She said that he 
talked about Vietnam on a daily basis and had very restless 
sleep patterns.  
At least once a week he left bed to sleep in a living room 
chair.  

A friend's postcard dated in June 2006 related the completion 
of his deployment somewhere in the Middle East and expressed 
sympathy regarding news of the death of a mutual friend.  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected PTSD with alcohol addiction is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened effect; disturbances of mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The opinion of the January 2006 
psychologist is shown to have been based upon a comprehensive 
examination of the veteran and a review of the medical 
evidence of record.  The assigned GAF score of 55 is 
consistent with the assigned 50 percent disability rating.

There is no evidence of a more severe disability with 
occupational and social impairment and deficiencies in most 
areas due to: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  In fact, the veteran is 
shown to have been married for more than 30 years and he 
indicated his treatment had been helpful.  He is gainfully 
employed, and does not miss work due to the disorder, and 
reported no problems at work.  Therefore, the Board finds 
that a rating in excess of 50 percent is not warranted.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  There is no evidence indicating he is 
presently unemployed because of his service-connected PTSD 
with alcohol addiction.  In fact, information in the claims 
file indicates that the veteran is employed as a claims 
examiner at the Boston RO.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

A rating in excess of 50 percent for PTSD with alcohol 
addiction is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


